Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 1 of 46 PageID #: 5


                                          ~-·
                                                   _lj    -·
                                           -.lf                      r--
                                         1         {I{·-{)
                                                         ._ '~ .,   ~-,_,_,   i!.._.

             IN THE CIRCUIT COUR1~HALL COUNTY, WEST VIRGINIA
                ..                                                  PH 3:28
BENWOOD-MEMECHEN                    ·   v·-.<' .· .
HOUSING AUTHORITY,                      uU)/ f(
                                             >-I   ;




               Plaintiff,

vs.                                                                                    Civil Action No. 18-C-J 0   ;1
                                                                                       Judge     {J-ii!IJJ4(.
GREAT AMERICAN
INSURANCE COMPANY,

               Defendant.

                                             COMPLAINT

       COMES NOW, PlaintiffBenwood-McMechen Housing Authority who, for its Complaint

against the Defendant Great American Insurance Company, states and alleges as follows:

        I.     PlaintiffBenwood-McMechenHousing Authority is anon-profit, public entity located

in Benwood, Marshall County, West Virginia which assists low to moderately low income citizens

obtain safe, decent and affordable housing opportunities and services.

       2.      Defendant Great American Insurance Company, is an insurance company organized

and existing under the laws of the State of Ohio with its principal place of business in Cincinnati,

Ohio, which is authorized to do business and does business in the State of West Virginia.

       3.      Defendant Great American Insurance Company [hereinafter "GAIC"] issued a

Directors and Officers Professional Liability Insurance policy, being policy number EPP9426315,

with a policy period of March 10, 2017 to March 10, 2018 to PlaintiffBenwood-McMechen Housing

Authority [hereinafter "BMHA"]. A copy of policy number EPP9426315 is attached hereto as

Exhibit A.
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 2 of 46 PageID #: 6

•i



             4.     On or about January 22,2018, PlaintiffBMHA was served with a Complaint, entitled

     "Amended Complaint" filed in the Circuit Court of Marshall County, West Virginia by Celise R.

     Roxby against BMHA and others [hereinafter referred to as "Roxby Complaint"].

             5.     On or about January 24, 2018, Plaintiff BMHA caused a notice of the Roxby

     Complaint to be provided to Defendant GAIC, together with a demand for coverage, including the

     provision of a defense to and indemnification ofthe claims asserted therein against BMHA and its

     employee, Robert Allen Skvarka.

            6.      Upon receipt of the Roxby Complaint, Defendant GAIC failed to conduct any

     investigation into the allegations asserted against BMHA therein, including failing to even contact

     BMHA representatives to obtain a statement or statements regarding the allegations asserted in the

     Roxby Complaint.

            7.      On or about January 25, 2018, the day afterreceiving notice ofthe Roxby Complaint,

     Defendant GAIC sent a letter to Plaintiff BMHA denying the request for coverage and refusing to

     provide a defense to the Roxby Complaint. A copy of the January 25, 2018 denial letter is attached

     hereto as Exhibit B.

            8.      As a direct and proximate result of Defendant GAIC's refusal to acknowledge its

     coverage obligations and provide a defense to Plaintiff BMHA and its employee, Robert Allen

     Skvarka, Plaintiff BMHA was forced to retain the services of the law firm of Gold, Khourey &

     Turak, L.C. to protect its interests and those of its employee.

            9.      By letter dated February 19, 2018, PlaintiffBMHA, through its counsel, requested

     Defendant GAIC reconsider its denial of coverage relative to the Roxby Complaint.




                                                       2
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 3 of 46 PageID #: 7




        10.    Having received no response from Defendant GAIC to its February 19, 2018letter,

Plaintiff BMHA reiterated its request that Defendant GAIC reconsider its denial coverage relative

to the Roxby Complaint and provided additional factual information regarding the claims.

        11.     By email dated April25, 2018, Defendant GAIC advised counsel for PlaintiffBMHA

that it had reconsidered its denial of coverage, would be providing a defense subject to a reservation

of rights and would be sending a revised coverage letter.

       12.     Having received no further communication from GAIC, counsel for PlaintiffBMHA

sent a letter dated May 29, 2018 advising GAIC that: (1) a revised coverage letter had not been

received; (2) that defense counsel retained by another insurer had not been contacted by GAIC to

coordinate the defense ofBMHA; (3) GAIC had not communicated with either BMHA or its counsel

in any manner regarding the litigation since the April25, 2018 communication; (4) GAIC has an

obligation under the terms of the policy to provide a defense; (5) GAIC's failure to act and put its

coverage position in writing was causing BMHA to continue to incur legal fees; and (6) a settlement

demand in the amount of $65,000 had been made by Celise R. Roxby to resolve all claims asserted

in Roxby Complaint as against all defendant, which settlement demand needed a response from

GAIC on behalf ofBMHA and its employee, Robert Allen Skvarka.

       13.     PlaintiffBMHA's May 29, 2018letter to GAIC also enclosed a statement of attorney

fees incurred to date as a result ofGAIC's failure to promptly acknowledge its coverage obligations

and provide a defense to the Roxby Complaint and advised that additional fees may be incurred if

GAIC adopts a coverage position hostile to the interests ofBMHA.

       14.     Defendant GAIC did not acknowledge or respond to PlaintiffBMHA's May29, 2018

letter during the month of June 2018.


                                                  3
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 4 of 46 PageID #: 8




        15.    Defendant GAIC did not communicate with Plaintiff BMHA or defense counsel

retained by another insurer to represent the interests of Plaintiff BMHA relative to the Roxby

Complaint during the month of June 2018.

        16.    By certified letter dated June 26, 2018, PlaintiffBMHA advised Defendant GAIC:

(1) that the revised coverage letter Defendant GAIC represented on April 25, 2018 would be

forthcoming had still not been received; (2) that Plaintiff BMHA had not received an

acknowledgment of, or response, to its May 29, 2018; (3) that Plaintiff BMHA was entitled to

written confirmation of Defendant GAIC's coverage position; and (4) that PlaintiffBMHA was

entitled to know what steps, if any, Defendant GAIC had taken to protect PlaintiffBMHA's interests

relative to the Roxby Complaint. The letter further reiterated the requests for information made in

Plaintiff BMHA's May 29, 2018 letter, including requesting that Defendant GAIC disclose its

position relative to settlement of the Roxby Complaint.

       17.     Defendant GAIC responded to PlaintiffBMHA's June 26, 2018letter by email on

July 2, 2018 stating:

               I'm in receipt of your letter. I've been waiting for Nationwide to send
               me a copy of their Policy. I've requested it from them three times,
               and I have not received it yet. As it could impact, I was hoping to
               review it before issuing our updated analysis. However, ifi do not
               receive it soon, I'll be sending you our updated coverage/reservation
               of rights letter.

               If you have any questions, please let me know.

               Great American continues to reserves its rights on this matter.

       18.     By letter dated July 6, 2018, PlaintiffBMHA acknowledged Defendant GAIC's July

2, 2018 email, advised it was non-responsive to PlaintiffBMHA's May 29, 2018 and June 26,2018



                                                 4
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 5 of 46 PageID #: 9




 letters and reiterated its request that Defendant GAIC confirm its coverage position in writing and

 disclose the steps it has taken to protect the interests of Plaintiff BMHA relative to the Roxby

 Complaint.

         19.    PlaintiffBMHA's July 6, 2018letter further requested Defendant GAIC disclose the

 authority upon which it relies to: (1) contact and request a copy ofPlaintiffBMHA's policy issued

 by another insurer from the other insurer without PlaintiffBMHA' s knowledge or consent; and (2)

 delay affirming or denying coverage or taking a coverage position because the other insurer had not

 provided Defendant GAIC with a copy ofPlamtiffBMHA's policy.

        20.     PlaintiffBMHA's July 6, 2018letter further requested Defendant GAIC disclose the

· pertinent provisions ofthe Great American policy that Defendant GAIC relied upon in substantiation

 of its position that the acquisition and review of another insurer's policy is a prerequisite to

 Defendant GAIC's coverage decision.

        21.     PlaintiffBMHA's July 6, 2018 letter further advised Defendant GAIC that it was

 continuing to incur legal fees as a result of Defendant GAIC's failure to affirm and disclose its

 coverage position and included an updated attorney fee statement in the amount of $6,050.00.

        22.     Defendant GAIC responded to PlaintiffBMHA's July 6, 2018letter by email on July

 12,2018 stating:

                Please see attached.

                The invoice you provided for your fees does not fall under our
                Policy's definition of Costs of Defense. As we've previously
                discussed, you are not considered a 'prevailing party' because we
                changed our coverage determination, after receiving additional
                documentation. I am not aware of any case law that would provide
                the payment of your fees.



                                                 5
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 6 of 46 PageID #: 10




                Also, it is our understanding that the demand of $65,000 from the
                Plaintiff arises mainly out of the requested repairs to her unit. I'll
                discuss potential resolution directly with defense counsel as well.

                Finally, I have previously requested on multiple occasions, that the
                GL carrier send me a copy of their Policy. Pursuant to Section IV.B.
                of the Great American Policy, if you are in possession ofGL carrier's
                Policy, could you please forward a copy to me.

        23.     Defendant GAIC's July 12, 2018 email also attached a reservation of rights letter

dated July 12,2018. A copy of the July 12,2018 reservation of rights letter is attached hereto as

Exhibit C.

        24.     By letter dated July 16, 2018, Plaintiff BMHA demanded that Defendant GAIC

identifY the documentation referenced in its July 12, 2018 email upon which it relied to change its

coverage determination.

        25.     Defendant GAIC responded to PlaintiffBMHA's July 16, 2018letter by email dated

July 20, 2018 stating:

                As you !mow, we agreed to defend this matter under a reservation of
                rights. We have not waived any of the coverage issues previously
                addressed in our prior correspondence. We based this determination
                on the documents you sent. I previously corresponded with you
                regarding this, and we spoke about it. Great American continues to
                believe that serious coverage issues are applicable in this matter,
                including the exclusionary language previously cited.

                                        COUNT I
                                 DECLARATORY JUDGMENT

        26.     Plaintiff reasserts andre-alleges the matters set forth in paragraphs 1-25 above as if

set forth fully herein.

        27.     ·west Virginia Code§ 55-13-1 authorizes this Court to declare the parties rights and

obligations under policy number EPP9426315.


                                                  6
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 7 of 46 PageID #: 11




       28.     Policy number EPP9426315 contains the following insuring agreements:

               A.      If during the Policy Period or the Discovery Period any
               Claim is frrst made against any Insured Persons for a Wrongful
               Act, the Insurer shall pay on behalf of the Insured Persons, Loss
               and Costs of Defense resulting from such Claim, except for any Loss
               and Costs of Defense which the Organization or any Subsidiary
               actually pays as indemnification.

               B.     If during the Policy Period or the Discovery Period any
               Claim is first made against any Insured Persons for a Wrongful
               Act, the Insurer shall pay on behalf of the Organization or any
               Subsidiary, Loss and Costs of Defense resulting from such Claim,
               but only to the extent the Organization or any Subsidiary is
               required or permitted by law to indemnify the insured Persons.

               C.      If during the Policy Period or the Discovery Period any
               Claim is first made against the Organization or any Subsidiary for
               a Wrongful Act, the Insurer shall pay on behalf of the
               Organization or any Subsidiary, Loss and Costs of Defense
               resulting from such Claim.

Exhibit A, Section I.

       29.     Policy number EPP9426315 defines "Claim", in relevant part, as:

               (1)     a written demand for monetary or non-monetary (including
               injunctive) relief made against any insured;

               (2)     a civil proceeding, including any appeals therefore made
               against any Insured seeking monetary or non-monetary (including
               injunctive) relief commenced by service of a complaint or similar
               proceeding; ...

Exhibit A, Section III, A

       30.     Policy Number EPP9426315 provides, in pertinent part, " 'Costs of Defense' shall

mean reasonable and necessary legal fees, costs and expenses incurred in the investigation and

defense of any Claim, ... "Exhibit A, III, C.

       31.     Policy number EPP9426315 defines "Insured" as:

                                                7
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 8 of 46 PageID #: 12




                (1)     the Organization;

                (2)     any Subsidiary;

                (3)     in the event of Financial Insolvency, the resulting Debtor in

                        Possession (or foreign equivalent status), if any; and

                (4)     all Insured Persons.

Exhibit A, Section III, G.

        32.     Policy Number EPP9426315 defmes "Insured Pers<Jns" as:

                all persons who were, now are, or shall be directors, trustees, officers,
                regents, governors, members of the Board of Managers, employees,
                leased employees, temporary or seasonal employees, interns, student
                teachers, substitute teachers, teaching assistants, volunteers or staff
                members of the Organization or any Subsidiary, including any
                executive board members and committee members whether salaried
                or not.

Exhibit A, Section III, H.

        33.     Policy Number EPP9426315 defines "Loss" as:

                settlements, judgments, pre-judgment and post-judgment interest,
                front and back pay, compensatory damages, punitive or exemplary
                damages, the multiple portion of any multiplied damage award, and
                subject to the provisions of Section V and VI, Costs of Defense
                incurred by the Insured.

Exhibit A, Section III, I.

        34.     Policy Number EPP9426315 provides" 'Organization' shall mean the entity named

in Item 1 of the Declarations." Exhibit A, III, J.

        35.     Policy number EPP9426315 defines "Wrongful Act", in part, as:

                (1)   any of the following by the Organization, and/or any
                Subsidiary, and/or any Insured Persons acting in their capacity with
                the Organization or Subsidiary:

                                                     8
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 9 of 46 PageID #: 13




                       (a)    actual or alleged error, misstatement,
                       misleading statement, act or omission, neglect or
                       breach of duty; ...

Exhibit A, Section III, R.

        36.     PlaintiffBMHA is the Organization named in Item l of the Declarations. Exhibit

A, Declarations.

        37. .   Robert Allen Skvarka is an employee of Plaintiff BMHA and is an Insured Person

under the terms and conditions of Policy Number EPP9426315. See, Exhibit A, Section lll, H.

       3 8.     The Roxby Complaint constitutes a Claim under the terms and conditions of Policy

Number EPP9426315. See, Exhibit A, Section III, A. A copy ofthe Roxby Complaint is attached

hereto as Exhibit D.

       39.      The allegations asserted against PlaintiffBMHA and Robert Allen Skvarka in the

Roxby Complaint constitute Wrongful Acts under the terms and conditions of Policy Number

EPP9426315 in as much as the Roxby Complaint alleges errors including, misstatements, misleading

statements, acts or omissions and neglect. See, Exhibit A, Section III, R; Exhibit D.

       40.      Plaintiff BMHA is entitled, under the terms and conditions of Policy Number

EPP9426315, to an unqualified defense of the claims asserted against it and its employee in the

Roxby Complaint, including reimbursement of all attorney's fees and costs incurred in defending

the claims.

       41.      Plaintiff BMHA is entitled, under the terms and conditions of Policy Number

EPP9426315, to an unqualified agreement to indemnifY Plaintiff BMHA for any settlement or

judgment resolving the Roxby Complaint, including pre-judgment and post-judgment interest.




                                                9
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 10 of 46 PageID #: 14




                                               Count II
                                              Negligence

         42.     Plailltiff reasserts andre-alleges the matters set forth in paragraphs 1-41 above as if

 set forth fully herein

         43.     Defendant GAIC assigned Plaintiff BMHA to its employee, Daniel P. Evans, to

 handle Plailltiff BMHA's claim for coverage relative to the allegations set forth in the Roxby

 Complaint.

         44.     Defendant GAIC negligently failed to train its employee, Daniel P. Evans, on

 insurance industry standards for good faith claims handling practices, including, but not limited to,

 how to conduct a reasonable, thorough and fair coverage analysis.

         45.     Defendant GAIC negligently failed to train its employee, Daniel P. Evans, on

 insurance industry standards for good faith claims handling practices, including, but not limited to,

 the duties and obligations an insurer owes an insured when conducting a coverage investigation and

 analysis.

        46.     Defendant GAIC acted negligently, inappropriately and without regard to the rights

 of its insured, Plailltiff BMHA, when it assigned Plaintiff BMHA' s claim for coverage to its

 employee, Daniel P. Evans, an adjuster not reasonably trained nor qualified to conduct a fair and

 appropriate coverage investigation and analysis.

        4 7.    Defendant GAIC, by and through the acts of its agent and employee, Daniel P. Evans,

 negligently failed to conduct an appropriate investigation into the facts and circumstances of the

 Roxby Complaint in relation to the terms and conditions of Policy Number EPP9426315, prior to

 issuing a blanket denial of coverage.



                                                  10
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 11 of 46 PageID #: 15




            48.   Defendant GAIC, by and through the acts of its agent and employee, Daniel P. Evans,

 acted negligently, inappropriately, carelessly, recklessly and with a blatant disregard for the rights

 and interests of its insured, PlaintiffBMHA, when it denied coverage for the Roxby Complaint one

 day after being notified of the claim.

         49.      Defendant GAIC, by and through the acts of its agent and employee, Daniel P. Evans,

 acted negligently, inappropriately, recldessly and with a blatant disregard for the rights and interests

 of its insured, Plaintiff BMHA, when it denied coverage for the Roxby Complaint without

 conducting any investigation.

         50.      As a direct and proximate result of Defendant GAIC's negligence, PlaintiffBMHA

 was forced to retain an attorney and institute legal proceedings to obtain the coverage to which it is

 entitled under Policy Number EPP9426315.

         51.      As a direct and proximate result of Defendant GAIC 's careless, reckless and blatant

 disregard of the rights and interests of its insured, Pl(lintiffBMHA was forced to retain an attorney

 and institute legal proceedings to obtain the coverage to which it is entitled under Policy Number

 EPP9426315.

                                            Count III
                    Breach of the Implied Dutv of Good Faith and Fair Dealing

         52.      Plaintiff reasserts andre-alleges the matters set forth in paragraphs 1-51 above as if

 set forth fully herein.

         53.      Inherent in Policy Number EPP9426315 is an implied covenant of good faith and fair

 dealing.




                                                   11
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 12 of 46 PageID #: 16




        54.     Defendant GAJC breached the implied covenant of good faith and fail dealing when

 it denied, by letter dated January 25, 2018, Plaintiff BMHA's request for a defense and

 indemnification relative to the Roxby Complaint one day after the request was presented without any

 investigation into the facts and circumstances of the Complaint. See, Exhibit B.

        55.     As a direct and proximate result ofDefendant GAJC's breachofthe implied covenant

 of good faith and fair dealing, Plaintiff BMHA was forced to incur attorney's fees and costs to

 defend the claims asserted against in the Roxby Complaint.

        56.     As a direct and proximate result ofDefendant GAJC' s breach of the implied covenant

 of good faith and fair dealing, PlaintiffBMHA was forced to retain an attorney and incur attorney's

 fees and costs to obtain Defendant GAJC's agreement to provide a defense to PlaintiffBMHA and

 its employee, Robert Allen Skvarka, relative to the Roxby Complaint.

        57.     As a direct and proximate result ofDefendant GAJC' s breach ofthe implied covenant

 of good faith and fair dealing, PlaintiffBMHA was forced to retain an attorney and is continuing to

 incur attorney's fees and costs to obtain Defendant GAJC 's agreement to indemnify PlaintiffBMHA

 and its employee, Robert Allen Skvarka, for any settlement and/or judgment relative to the Roxby

 Complaint.

        WHEREFORE, for the reasons set forth above, Plaintiff B'enwood-McMechen Housing

 Authority requests that this Court declare the parties rights and duties under Policy Number

 EPP9426315, including a declaration that Defendant Great American Insurance Company is

 obligated to provide an unqualified defense and indemnification to Plaintiff BMHA and its

 employee, Robert Allen Skvarka, relative to the Roxby Complaint and pray that judgment be entered

 against Defendant Great American Insurance Company for contractual and compensatory damages


                                                 12
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 13 of 46 PageID #: 17




 in an amount deemed fair, just and equitable by the Court and/or jury, together with the attorney's

 fees and costs it incurred in obtaiuing the coverage to which it was entitled under Policy Number

 EPP9426315 and pursuing this action.

        PLAINTIFF DEMANDS A TRIAL BY JURY RELATIVE TO COUNT II OF THE

 COMPLAINT.



                                                      Jonathan E. Turak (#3S16)
                                                      Michelle Marinacci (#7482)
                                                      GOLD, KHOUREY & TURAK, L.C.
                                                      510 Tomlinson Avenue
                                                      Moundsville, WV 26041
                                                      P: (304) 845-9750
                                                      F: (304) 845-1286
                                                      E: jet@gkt.com
                                                      E: mlm@gkt.com
                                                      Attorneys for Plaintiff




                                                 13
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 14 of 46 PageID #: 18

                                                                                                         ExecPro         'm

     GREA~RICAN.                                                                                DECLARATIONS
                                                                                                                  fm
                       INSURANCE GROUP                                                                 Nonprofit Solutions
       301 E. Fourth Street, Cincinnati, OH 45202                                                       Insurance Policy
                                                                                                       .c.

Insurance is afforded by ~he company indicated below: (Each a ~apital stock corporation)

       [8]   Great American Insurance Company

             Policy Number: EPP94263!5                                           Policy Form Number:            Dl6100


Item I. NameofOrganization:              BENWOOD-MCMECHEN HOUSING AUTHORITY

         Mailing Addfess:                2200 MARSHALL S1REET

         City, State, Zip Code:          BENWOOD, WV 26031

         Attn:                           EXECUTIVE DIRECTOR

Item 2. Policy Period: From               03/10/2015               To              03/10/2016
                                      (Monlh, Day. Year)                          (Month. Day. Ye01)
                      (Both dates at 12:01 a.m. Standard Time at the address of the Organization as stated in Item I)

Item 3. Aggregate Limit(s) of Liability for each Policy Year:

        (a)      $ 500,000          for all Claims other than Claims for Employment Practices Wrongful Acts.
        (b)      $ 10,000           Donor Data Loss Crisis Fund Sub limit of Liability. This limit is part of and not
                                    m addition to the Limit of Liability provided for in 3(a).

        (c)      $500,000           for all Claims for Employment Practices Wrongful Acts. This limit is:
                                    lRl part of and not in addition to the Limit of Liability provided for in 3(a).
                                    D separate from and in addition to the Limit of Liability provided for in 3(a).
        (d)     $ !50,000           FLSA Defense Sublimit of Liability. This limit is part of and not in addition to
                                    the Limit of Liability provided for in 3(c).

Item 4. Retentions:
         Insuring Agreement A:                      $ 0                  Each Claim
         Insuring Agreements B and/or C:            $ 2,500              Each Claim

Item 5. Premium:
                      $ 3,470
                      $ 19               WV Fire and Casualty Surcharge

Item 6. Endorsements Attached:
         Dl6319            Dl6504                   DTCV 09P            DTDP_09P

Item 7. Notices: All notices required to be given to the Insurer under this Policy shall be addressed to:
                              Great American Insurance Companies
                              Executive Liability Division
                              P.O. Box 66943
                              .Chicago, fllinois 60666


Item 8. Prior & Pending Litigation Date:            0311011993

These Declarations along with the completed and signed Proposal Form and Nonprofit Solutions Insurance Policy, shall constitute the·
contract between the Insureds and the Insurer.·


                       TillS IS A CLAIMS MADE POLICY. READ IT CAREFULLY.


                                                                                                                              PLAINTIFF'S
                                                                                                                                EXHIBIT
                                                                                                                                  ,q
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 15 of 46 PageID #: 19

                                                                                        ExecPro'm
                              ::;,                                                Nonprofit Solution
GREAlflMERICAN.
                INSURANCE GROUP


                                               WEST VIRGINIA
                                          AMENDATORY ENDORSEMENT


In compliance with the insurance regulations of the State of West Virginia, the Policy is amended as
follows:

        Section II .A. of the Policy is deleted and repl,aced with the following:

        If this Policy is not renewed or is cancelled by the Insurer, for any reason other than non-
        payment of premium, then without .any additional premium being required, the Organization
        shall receive an automatic ninety (90) day extension of the coverage granted by this Policy for
        Claims first made against an Insured, blit only with respect to Wrongful Acts committed prior
        to the end of the Policy Period. This additional reporting period shall be referred to as the
        Automatic Discovery Period, In addition, if prior to the end of the Automatic Discovery
        Period, the Organization pays the Insurer an additional amount equal to forty (40%), seventy-
        five (75%), or one hundred (100%) percent of the annual premium of this Policy, the
        Organization shall receive an extension of the coverage granted by this Policy for an additional
        twelve (12), twenty-four (24), or thirty-six (36) months respectively from the end of the
        Automatic Discovery Period for Claims first made against an Insured, but only with respect
        to Wrongful Acts conunitted prior to the end of the Policy Period. This additional reporting
        period shall be referred to as the Discovery Period. The Organization has no right to purchase
        this Discovery Period at any later date or to elect more than one Discovery Period.

        If the Policy is canceled or non-renewed by the Insurer for non-payment of premium, the
        Automatic Discovery Period and any Discovery Period shall apply if the Organization pays,
        within sixty (60) days after the effective date of cancellation or non-renewal, any unpaid
        premium for the applicable Policy Period together with premium for the Discovery Period
        elected by the Organization. If the Policy is canceled or non-renewed effective as of the
        inception date and, therefore, no Policy Period applies, the Organization shall not be entitled to
        the Automatic Discovery Period or the right to purchase any Discovery Period.




   Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,
   provisions, agreements or limitations ofilie above mentioned Policy other than as above stated.



Insured: BENWOOD-MCMECHEN HOUSING AUTHORITY

Policy Period: 3/10/2015 to 3/10/2016                                   Policy Number: EPP94263!5


Countersigned by: - - - - - , - - : - - - : - : : - - - - , - - - - -   Endorsement Effective Date:   3/10/2015
                            Authorized Representative


D 16319        (01/09)                                                  Endorsement:                         Page I of l
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 16 of 46 PageID #: 20

                                                                               ExecPro'm
                                                                          Nonprofit Solution
GREA1AMERJCAN
               INSURANCE GROUP




                                  LIMITED PARTNERSIDP EXCLUSION



It is understood and agreed that this Policy does not apply to any Claim made against any Insured
based upon, arising out of, relating to, directly or indirectly resulting from or in consequence of, or in
any way involving:

     the offering of units, investment in, management, operation and/or control of any limited
     partnership.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions,
provisions, agreements or limitations of the above mentioned Policy other than as above stated.


Insured: BENWOOD-MCMECHEN HOUSING AUTHORITY

Policy Period: 3110/2015 to 3/10/2016                           Policy Number: EPP94263!5


Countersigned by: - - - - - - - - - - - - - - -                 Endorsement Effective Date:   3/10/2015
                           Authorized Representative


D 16504       (0 !109)                                          Endorsement:   2                     Page I of I
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 17 of 46 PageID #: 21


                   2::;:,                                                            ExecPro'm
GREA14MERICAN.
               INSURANCE GROUP


                            COVERAGEFORACTSOFTERROIDSM


It is understood and agreed that the Gemlral Conditions of the Policy are amended by the addition of the
following:
Act of Terrorism Coverage
Subject to all other terms and conditions ofthis Policy, coverage is available for Loss caused by an Act of
Terrorism as defmed below.
"Act of Terrorism" means any act that is certified by the Secretary of the Treasury, in concurrence with
the Secretary of State aod the Attorney General of the United States-
         (i) to be an act of terrorism;
         (ii) to be a violent act or ao act that is dangerous to-
                  (a) human life;
                  (b) property; or
                  (c) infrastructure;
         (iii) to have resulted in damage within the United States, or outside of the United States in the
               case of -
                  (a) an air carrier or vessel described in Section (S)(B) of the Terrorism Risk Insurance
                        Act; or
                  (b) the premises of a United States mission; and
         (iv) to have been committed by an individual or individuals, as part of an effort to coerce the
               civilian population of the United States or to influence the policy or affect the conduct of the
               United States Government by coercion.
With respect to aoy one or more Acts of Terrorism tmder the Terrorism Risk Insuraoce Act, as amended
in 2007, we will not pay any amounts for which we are not responsible under the terms of that Act
(including subsequent action of Congress pursnaot to the Act) due to the application of any clause which
results in a cap on our liability for payments for terrorism losses.
No act shall be certified by the Secretary as an Act of Terrorism if (i) the act is committed as part of the
course of a war declared by the Congress, except that this clause shall not apply with respect to any
coverage for workers compensation; or (ii) property and casualty insurance losses resulting from the act,
in the aggregate, do not exceed $5,000,000.




Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any of the tenns,
conditions, provisions, agreements or limitations of the Policy to which this   endorseme~t   is attached.


Insured: BENWOOD-MCMECHEN HOUSING AUTHORITY

Policy Period: 3/I0/2015 to 3/10/2016                               Policy Number: EPP94263!5


Countersigned by: ----:--:--c--:-:::----:-----                      Endorsement Effective Date:    3/10/2015
                        Authorized Representative


DTCV_ 09P {11/2009)                                                 Endorsement.    3                        Page 1 of I
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 18 of 46 PageID #: 22

 /~='-=-                L      ~
                                                                                           ExecPro'm
 GREA14MERJCAN.
                  INSURANCE GROUP




                              AMENDMENT TO DECLARATIONS PAGE


  It is understood and agreed that the Declarations is amended by the addition of the following:

  Act ofTer~orism Premium:              $ _MQ__

 It is further understood and agreed the Policyholder Disclosure of Terrorism Coverage is attached to and
 is to be considered as incorporated in and constituting a pmi of this Policy.




Other than as stated above, nothing herein contained shall be held to vary, alter, waive or extend any ofthe tenns,
 conditions, provisions, agreements or limitations of the Policy to which this endorsement is attached.



Insured: BENWOOD-MCMECHEN HOUSING AUTHORITY

Policy Period: 3/10/2015 to 3/10/2016.                                  Policy Number: EPP94263!5


Countersigned-by: - - - - - , - - - - : - : : = = - - - - - ' - - - -   Endorsement Effective Date: 3/10/2015
                             Authorized Representative



DTDP_09P (11/2009)                                                      Endorsement:   4                   Page I ofl
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 19 of 46 PageID #: 23




 GREA14MErucAN.
                 INSURANCE COMPANIES
   580 Walnut Street, Cincinnati, Ohio 45202



                                               POLICYHOLDER DISCLOSURE
                                                OF TERRORISM COVERAGE


 The Terrorism Risk Insurance Act establishes a program within the Department of the Treasury, under which the
 federal government shares, with the insurance industry, the risk of loss from future tenorist attacks. The Act applies
 when the Secretary of the Treasury certifies that an event meets the defmition of an Act of Terrorism. The Act
 provides that, to be certified, an Act of Terrorism must cause losses of at least five million dollars and must have
 been committed by an individual or individuals as part of an effort to coerce the govermnent or population of the
 United States.

  The United States Govermnent, Department of the Treasury, will pay a share of terrorism losses insured under the
· federal program. The federal share equals 85% of that portion of the amount of such insured losses that exceeds the
  applicable insurer retention.

 The Terrorism Risk Insurance Act, as amended in 2007, contains a $100 billion cap that limits U.S. Goverrunent
 reimbursement as well as insurers' liability for losses resulting from certified acts of terrorism whtm the amount of
 such losses in any one calendar year exceeds $100 billion. If the aggregate insured losses for all insurers exceed
 $100 billion, your coverage may be reduced.

 In accordance with the TeiTorisrn Risk Insurance Act, we are required to offer you coverage for losses resulting from
 an act of terrorism that is certified under the federal program as an Act of Terrorism. AU other provisions of this
 policy will still apply to such an act. That is, a loss will not be excluded or covered just because it was caused by an
 Act of Terrorism.


 The portion of the annual premium that is attributable to coverage for Acts of Tenorism that are certified under the
 Terrorism Rislc Insurance Act is $0.00.


 All other terms and conditions of the policy remain unchanged.


 Ifyou would like to reject the coverage for "certified!' Acts of Terrorism, please provide Great American WJ'itten
 confirmation of such! and an exclusion will be attached to your policy.




   NTDN_08P (0!-08)
;     .    '        ~
                         Case 5:18-cv-00171-JPB
                        ·-      .. _ -, .. - ··-
                             ~·~·-   -~·         .
                                                   Document 1-1- -·Filed
                                                       ~-~     ~.~, '
                                                                         10/11/18
                                                                          '
                                                                       -~~'"'
                                                                                  Page
                                                                                   -~'.-
                                                                                        20 of---46...-.-. PageID #: 24
                                                                                            ~'       ~      '~                                              -·-~,-~       -~·"       ""-~-   .,_....,.~..,.!,-


>c'.;' EXECPRO~POL:ICY. -                                       ' ,'            ·        ·       '                                                      .     ·             .                •· ~q·.n>' 0
t 1 -'~,.,. Cl:~d.!..':-!.i.Lt.~-....:.~~:.:...•.;~u~l...-•:_:_:__...t~'_,,_,:,_>.;__l,>: .. -•_     ,   1'(.-:..._._   ,,   L   •   ,,,   I      <e'                 0          '           ·:_,'':.u._~:;,lj\~



           Employment Practices Risk Management Program

           Your Great American ExecPro® Policy gives you access to the following                                                               To access the Jackson Le1>1~S
           Jackson Lewis Risk Management Program                                                                                               "hotline" or if you have fmther
                                                                                                                                               questions abont the program,
           Jackson Lewis "Hotline" Service                                                                                                     please call this toll-free number.
           National law firm Jackson Lewis is available for complimentary, confidential telephone
           consultation on basic workplace employment topics via the toll-free number. Through tbis                                            ], (888) 544 8320
           "hotline", you can obtain guidance with respect to best practices for:
                o            Preserving employment-at-will status
                o            Managing medical leaves of absence
                o            Developing an open-door problem resolution procednre
                •            Reporting and investigating allegation of harassment or discrimination                                            Executive Liability Division
                                                                                                                                               1515 Woodfield Road, Suite 500
                •            Eligibility standards for overtime pay under the Fair Labor Standards Act and
                             state laws                                                                                                        Schaumburg, IL 60173
                                                                                                                                               847 330 6750
                •            Developing a program to post opportunities for transfers and promotions to                                        847 330 3750 Claims Fax
                             avoid class action claims                                                                                         eldclaims@gaic.com
                "            Other basic human resources issues                                                                                www. GreatA.mericanELD .com
          Reducing Worl<place Claims Guide
          Via the "hotline" number, you can request a copy of Jackson Lewis' Reducing theRisk of                                               Jackson Lewis LLP
          Employment Practices Liability Claims Guide. This guide contains general information about                                           58 South Service Road, Suite 410
          diverse workplace law issues such as:                                                                                                Melville, N'l' 11747
                •            Legal basis for employment claims                                                                                 631247 0404 ext. 4722
                •            Considerations in setting company policies and procednres                                                         631247 0425 or 631.247 0417fax
                                                                                                                                               siegelp@jacksonlewis.com
                •            Hiring process and pre-employment testing
                                                                                                                                               www.JacksonLewis.com
                •            Complying with the Family and Medical Leave Act
                •            Conducting effective discharge and discipline
                •            Addressing reports of harassment in the workplace
                •            Maintaining personal records
                •            Establishing a code of conduct to help prevent employee misconduct
          Preventive Strategies Newsletter
          Via the "hotline" number, you can subscribe to Jackson Lewis' complimentary natio.nal and
          regional e-bulletins, which provide regular analysis and conunentary about legal, legislative
          and political developments that affect the law of the workplace.
          Jackson Lewis Training Session
          EducaUo:riai seminars and management training about compliance with federal equal
          employment laws and other risk management services are offered by Jacl<son Lewis to
      .policyholders at a special rate. For further details, please call the "hotline" number.
          Special Rates
          Jackson Lewis will offer special billing rates to ExecPro ®policyholders to assist in
          developing preventive practices, preparing employee handbooks and training supervisors.




          Great American Insurance Group, 301 E Fourth Street. Cincinnati, OH 45202. Insurance is underwntlen by Great
          American Insurance Company; a licensed insurer in 50 states and DC. Great American Insurance Company is the owner
          of the followmg registered service marJ(s·. the Great American Insurance Group eagle logo, and the word marks ExecPro~·.
          Great American_,, and Great American Insurance Group.•_ ©2011 Great American Insurance Company_ All rights reserved.
                                                                                                                                           ~
                                                                                                                                           GREA'JAMERICAN
          1340-2-ELD (10/11)
                                                                                                                                                               INSURANCE GROUP

          GreatAmericanELD.com                                                                                                                                 Executive Liability Division
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 21 of 46 PageID #: 25




         GREA14MERICAN
                            INSURANCE GROUP




                                                           ExecPro®
                                                           Nonprofit Solution


                                           ®
                               ExecPro
      Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 22 of 46 PageID #: 26




                                                          Nonprofit Solution
                                  -Great American Insurance Group- Executive Liability Division
                                    Headquarters: 301 E. Fourth Street, Cincinnati, Ohio 45202

                                                                   Table of Contents

I.        Insuring Agreements ................ .                                                                                      Page 1
II.       Discovery Period ................. .                                                                                        Page 1
Ill.      Definitions ________ .. ___ ... _______ . ___ ._. __ .                                                                      Page 2
IV.       Exclusions _____________________________ . _________ . __ . _________ .. __ . ____ .                                        Page 5
V.        Limit of Liability and Retention ______________ _                       ..
                                                                                   .......,__   .......................... .          Page 7
VI.       Costs of Defense and Settlements ____ _                                                                                     Page 8
VII.      Notice of Claim ________________________________ _                                                                          Page 8
VIII.     Coverage Extensions ____ ._. ___ .. _. ____ .. _. ____________ ... __ . ____ . __                                           Page 9
          (A)         Spousal/Domestic Partner Provision.                                                                             Page 9
          (B)         Worldwide Provision _________________ _                                                                         Page 9
          (C)         Estates and Legal Representatives_.                                                                             Page 9
          (D)         Donor Data Loss Crisis Fund. ________ .. __ . _____ .. _.                                                       Page 9
IX.       General Conditions ______________________ ---------------------------··                                                     Page 9
          (A)         Cancellation or Non-Renewal._, ____ ............ _____ ....................... . Page 9
          (B).        Proposal Form ....... _________ .... ---- .. ----                                                               Page 10
          (C)         Outside Entity Provision _______________ , _________ _                                                          Page 10
         (D)          Order of Payments ______ .. _.. __ .......... ___ .. ___ .... _.... _.. ________ .. _.. Page 10
         (E)          Merger or Acquisition ..... __ .. ____ .. _________ .... ________________________ .. ______                     Page 10

         (F)          Conversion to Run-Off Coverage .. _______ ..... ____________________________ _ Page 11

         (G)          Action Against the Insurer. .. _____________ .. __                             __ ______ --------------------   Page 11

         (H)          Subrogation ____ . __ .. ______ .. ____ __                                                                      Page 11
         (I)          Conformity to Law ............. -------------                                                                   Page 11
         (J)          Assignment___ _____________ .... ________                                               .. ____ .. __________ Page 11
         (K)          Representative ofthe Insurer ___________________________________________ .... _ Page 12.

         (L)          Organization Represents Insured __ .. _.. __ ..                                          .. _.. _____ .. ______ Page 12

         (M) -        Entire Agreement__ __________________ .. -----------                                                            Page 12
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 23 of 46 PageID #: 27




                                GREAT AMERICAN INSURANCE GROUP®
                            Headquarters: 301 E. Fourth Street, Cincinnati, Ohio 45202


         THIS IS A CLAIMS MADE AND REPORTED POLICY. READ IT CAREFULLY.

In consideration of the payment of the premium and in reliance upon all statements made and information
furnished to the company shown in the Declarations (a stock insurance company, hereinafter called the
Insurer), including the statements made in the Proposal Form and subject to all terms, conditions and
limitations of this Policy, the Insured and Insurer agree:

Section I. Insuring Agreements

A.      If during the Policy Period or the Discovery Period any Claim is first made against any Insured
        Persons for a Wrongful Act, the Insurer shall pay on behalf of the Insured Persons, Loss and
        Costs of Defense resulting from such Claim, except for any Loss and Costs of Defense which the
        Organization or any Subsidiary actually pays as indemnification.

B.      If during the Policy Period or the Discovery Period any Claim is first made against any Insured
        Persons for a Wrongful Act, the Insurer shall pay on behalf of the Organization or any
        Subsidiary, Loss and Costs of Defense resulting from such Claim, but only to the extent the
        Organization or any Subsidiary is required or permitted by law to indemnify the Insured Persons.

C.     If during the Policy Period or the Discovery Period any Claim is first made against the
       Organization or any Subsidiary for a Wrongful Act, the Insurer shall pay on behalf of the
       Organization or any Subsidiary, Loss and Costs of Defense resulting from such Claim.

       The Insurer has the right and duty to defend any Claim to which this insurance applies, even if the
       allegations of such Claim are groundless, false or fra9dulent.

Section II. Discovery Period

A.     If this Policy is not renewed or is cancelled by the Insurer, for any reason other than non-payment of
       premium, then without any additional premium being required, the Organization shall receive an
       automatic ninety (90) day extension of the coverage granted by this Policy for Claims first made
       against an Insured, but only with respect to Wrongful Acts committed prior to the end of the Policy
       Period. This additional reporting period shall be referred to as the Automatic Discovery Period. In
       addition, if prior to the end of the Automatic Discovery Period, the Organization pays the Insurer
       an additional amount equal to forty (40%), seventy-five (75%), or one hundred (100%) percent of the
       annual premium of this Policy, the Organization shall receive an extension of the coverage granted
       by this Policy for an additional twelve (12), twenty-four (24), or thirty-six (36) months respectively
       from the end of the Automatic Discovery Period for Claims first made against an Insured, but only
       with respect to Wrongful Acts committed prior to the end of the Policy Period. This additional
       reporting period shall be referred to as the Discovery Period. The Organization has no right to
       purchase this Discovery Period at any later date or to elect more than one Discovery Period.

B.     If this Policy is not renewed or is cancelled by the Organization, and if no later than sixty (60) days
       after the end of the Policy Period the Organization pays the Insurer an additional amount equal to
       forty (40%), seventy-five (75%), or one hundred (1 00%) percent of the annual premium of this Policy,
       the Organization shall receive a Discovery Period for an additional twelve (12), twenty-four (24), or
       thirty-six (36) months respectively from the end of the Policy Period. The Organization has no right
       to purchase this Discovery Period at any later date or to elect more than one -Discovery Period.




 0161 00-G (01/09)
      Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 24 of 46 PageID #: 28




 C.      The fact that this Policy may be extended by virtue of the Automatic Discovery Period or
         Discovery Period shall not in any way increase the Limit of Liability stated in Item 3 of the
         Declarations. For purposes of the Limit of Liability, the Automatic Discovery Period and the
         Discovery Period is considered to be part of and not in addition to the last Policy Year.

Section Ill. Definitions

A.       "Claim" shall mean:

          (1)   a written demand for monetary or non-monetary {including injunctive) relief made against
                any Insured;

          (2)   a civil proceeding, including any appeals therefrom made against any Insured seeking
                monetary or non-monetary (including injunctive) relief commenced by service of a complaint
                or similar pleading;

          (3)   a criminal proceeding. including any appeals therefrom made against any Insured
                commenced by the return of an indictment or the filing of notice of charge or similar
                document,

          {4)   a formal administrative proceeding, including any proceeding before the Equal Employment
                Opportunity Commission (EEOC) or any similar governmental body, made against any
                Insured commenced by the receipt of charges, formal investigative order, service of
                summons or similar document;

          (5)   any arbitration, mediation or similar alternative dispute resolution proceeding if any Insured
                is obligated to participate in such proceeding; or

          (6)   a written request to enter into an agreement to toll any applicable statute of limitation prior to
                the commencement of any judicial, administrative, regulatory or arbitration proceeding.

          In no event shall the term Claim include any labor or grievance proceeding which is subject to a
          collective bargaining agreement.

8".     "Claimant" shall mean:

          (1)   any past, present, and future Insured Persons or applicants for employment with the
                Organization or any Subsidiary;

          (2)   a government entity or agency, including but not limited to the Equal Employment
                Opportunity Commission (EEOC) or any similar governmental body, when acting on behalf
                of or for the benefit of any individual in {1) above; or.

          (3)   all persons who were, now are, or shall be independent contractors, but only to the extent
                such individuals perform work or services for or on behalf of the Organization or any
                Subsidiary and only to the extent such individuals are indemnified by the Organization or
                any Subsidiary.

C.      "Costs of Defense" shall mean reasonable and necessary legal fees, costs and expenses incurred
        in the investigation or defense of any Claim, including the costs of any appeal or appeal bond,
        attachment bond or similar bond (but without any obligation on the part of the Insurer to apply for or
        furnish such bonds); provided, however, Costs of Defense shall not include: (1) salaries, wages,
        overhead or benefit expenses associated with any Insured Persons, and (2) any amounts incurred
        in defense of any Claim which any other insurer has a duty to defend, regardless of whether or not
        such other insurer undertakes such duty.




  0161 00-G (01/09)                                       2
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 25 of 46 PageID #: 29




D.      "Employed lawyer legal Services" shall mean legal services provided by any Insured Person as
        an attorney, but only if such services are performed for the Organization or any Subsidiary and in
        the Insured Person's capacity with the Organization or any Subsidiary. Employed lawyer Legal
        Services shall not include legal services rendered by any Insured Person for any third party.

E.      "Employment Practices Wrongful Act" shall mean any of the following acts related to employment,
        but only if alleged by or on behalf of a Claimant:

         (1)        wrongful dismissal, discharge or termination of employment, whether actual or constructive;
         (2)         misrepresentation;
         (3)        violation of employment laws;
         (4)        sexual or workplace harassment,
         (5)        discrimination;
         (6)        wrongful failure to employ or promote;
         (7)        wrongful discipline;                             .
         (8)        wrongful deprivation of career opportunity including a wrongful failure to hire or promote;
         (9)        failure to grant tenure;
         (10)       negligent employee evaluation;
         (11)       retaliation;
         (12)       failure to provide adequate workplace or employment policies or procedures;
         (13)       defamation (including libel and slander);
         (14)       invasion of privacy;
         (15)       wrongful demotion;
         (16)       negligent reassignment;
         (17)       violation of any federal, state or local civil rights laws;
         (18)       negligent hiring;
         (19)       negligent supervision;
         (20)       negligent training;
         (21)       negligent retention; or
         (22)       acts described in (1) through (21) above arising from the use of the Organization's or
                    Subsidiary's Internet, e-mail, telecommunication or similar systems, including the failure
                    to provide and enforce adequate policies and procedures relating to such use of the
                    Organization's or Subsidiary's Internet, e-mail, telecommunication or similar systems.

F.     "Financial Insolvency".. shall mean the Organization becoming a Debtor in Possession, or the
       appointment of a receiver, conservator, liquidator, trustee, rehabilitator or similar official to control,
       supervise, manage or liquidate the Organization.

G.     "Insured". shall mean:

         (1)    the Organization;
         (2)    any Subsidiary;
         (3)    in the event of Financial Insolvency, the resulting Debtor in Possession (or foreign
                equivalent status), if any; and
         (4)    all Insured Persons.
                '

H.     "Insured Persons" shall mean all persons who were, now are, or shall be directors, trustees,
       off1cers, regents, governors, members of the Board of Managers, employees, leased employees,
       temporary or seasonal employees, interns, student teachers, substitute teachers, teaching assistants,
       volunteers or staff members of the Organization or any Subsidiary, including any executive board
       members and committee members whether salaried or not.




 D16100-G (01/09)                                         3
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 26 of 46 PageID #: 30




I.      "Loss" shall mean settlements, judgments, pre-judgment and post-judgment interest, front and back
        pay, compensatory damages, punitive or exemplary damages, the multiple portion of any multiplied
        damage award, and subject to the provisions of Section V and VI, Costs of Defense incurred by the
        Insured. Loss shall not include:

         (1)   criminal or civil fines or penalties imposed by law, or taxes (except for the 10% "excess
               benefit" tax assessed by the Internal Revenue Service against any Insured Person
               pursuant to 26 USC Section 4958 (a)(2) );

         (2)   the value of tuition or scholarships, employment related benefits, stock options, perquisites,
               deferred compensation or any other type of compensation earned in the course of
               employment or the equivalent value thereof; and

         (3)   any amounts which may be deemed uninsurable under the law pursuant to which this Policy
               shall be construed.

       It is understood and agreed that the enforceability of the foregoing coverage shall be governed by
       such applicable law which most favors coverage for compensatory, punitive, or exemplary damages
       or the multiple portion of any multiplied damage award.

J~     "Organization" shall mean the entity named in Item 1 of the Declarations.

K.     "Outside Entity" shall mean any not-for-profit corporation, community chest, fund or foundation that
       is not included in the definition of Organization or Subsidiary and that is exempt from federal
       income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code of 1986,
       as amended, and any other entity organized for a religious or charitable purpose under any .non-profit
       organization act or statute.

L.     "Personal Injury Wrongful Act" shall mean any actual or alleged invasion of privacy, wrongful
       entry, eviction, false arrest, false imprisonment, malicious prosecution, libel or slander.

M.     "Policy Year" shall mean the period of one year following the effective date and hour of this Policy
       or the period of one year following any anniversary date thereof falling within the Policy Period; or if
       the time between the effective date or any anniversary date and the termination of this Policy is less
       than one year, such lesser period. Any Discovery Period or Automatic Discovery Period shall be
       considered part of and not in addition to the last Policy Year.

N.     "Policy Period" shall mean the period from the inception of this Policy to the expiration date stated
       in Item 2 of the Declarations or its earlier termination, if applicable.

0.     "Related Wrongful Acts" shall mean Wrongful Acts which are causally connected by reason of
       any common fact, circumstance, situation, transaction, casualty, event or decision.

P.     "Subsidiary" shall mean:

         (1)   any entity which qualifies as a not-for-profit organization under the Internal Revenue Code,
               other than a political committee organized pursuant to Section 432 of the Federal Election
               Campaign Act of 1971 (and amendments thereto), and for which the Organization has or
               controls the right to elect or appoint more than fifty percent (50%) of the Board of Directors
               or other governing body of such entity as of the inception date of this Policy;

         (2)   any similar entity which was created or acquired by the Organization after the inception
               date of this Policy, if the entity's total assets do not exceed thirty-five percent (35%) of the
               total consolidated assets of the Organization as of the inception date of this Policy; or




 016100-G (01109)                                        4
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 27 of 46 PageID #: 31




           (3)   any other entrty added as a Subsidiary by written endorsement to this Policy.

           Coverage shall apply to a Subsidiary only for Wrongful Acts allegedly committed during the time
           such entity qualified as a Subsidiary.

Q.      "Third Party Wrongful Act" shall mean:

          (1)    actual or alleged discrimination against a third party based upon such third party's race,
                 color, religion, creed, age, sex, national origin, disability, pregnancy, HIV status, marital
                 status, sexual orientation or preference, military status or other status protected pursuant
                 to any applicable federal, state, or local statutory law; or

          (2)    actual or alleged sexual harassment, including unwelcome sexual advances against, or
                 requests for sexual favors of, a third party; or                               ·

          (3)    actual or alleged civil rights violations against a third party related to (1) or (2) above.

R.      "Wrongful Act" shall mean:

          (1)    any of the following by the Organization, and/or any Subsidiary, and/or any Insured
                 Persons acting in their capacity with the Organization or a Subsidiary:

                 (a)    actual or alleged error, misstatement, misleading statement, act or omission, neglect
                        or breach of duty;

                 (b)    actual or alleged error or omission in the rendering of or the failure to render
                        Employed Lawyer Legal Services;

                 (c) . Employment Practices Wrongful Act;

                 (d)    Personal Injury Wrongful Act; or

                 (e) Third Party Wrongful Act;

          (2)    any matter claimed against any Insured Person solely by reason of their status with the
                 Organization or any Subsidiary; or                              ·

          (3)    any matter claimed against any Insured Person arising out of their service as directors,
                 trustees, officers, regents, governors, or member of the Board of Managers of an Outside
                 Entity, but only if such service is at the request of the Organization or any Subsidiary.

Section IV. Exclusions

This Policy does not apply to any Claim made against any Insured:

A.     brought about or contributed to by: (1) any Insured gaining any profit, advantage or remuneration to
       which they were not legally entitled; or (2) the deliberate fraudulent or criminal acts of any Insured;
       however, this exclusion shall not apply unless it is finally adjudicated such conduct in fact occurred,
       nor shall it apply to coverage provided under Insuring Agreement I.B.;

B.     to the extent it is insured in whole or in part by any other valid· and collectible policy or policies,
       (except with respect to any excess beyond the amount or amounts of coverage under such other
       policy or policies), whether such other policy or policies are stated to be primary, contributory,
       excess, contingent, or otherwise. It is further understood and agreed that coverage for all Claims for
       Personal Injury Wrongful Acts shall be specifically excess of any similar coverage provided by the
       Organization's General Liability Policy.




     016100-G (01/09)                                         5
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 28 of 46 PageID #: 32




 C.        based upon. arising out of, relating to, directly or indirectly resulting from or in consequence of, or in
           any way involving:

             (1)   any Wrongful Act or Related Wrongful Act or any fact, circumstance or situation which
                   has been the subject of any notice or Claim given under any other policy of which this
                   Policy is a renewal or replacement; or

             (2)   any civil, criminal, administrative or investigative proceeding involving any Insured pending
                   as of or prior to the date stated in Item 8 of the Declarations: or any fact, circumstance or
                   situation underlying or alleged in such proceeding;                               - -

D.        based upon, arising out of, relating to, directly or indirectly resulting from or in consequence of, or in
          any way involving: (1) bodily injury, sickness, disease or death of any person, assault or battery; (2)
          damage to or destruction of any tangible property or the loss of use of any tangible property; or (3)
          humiliation, mental anguish, or emotional distress; provided, however, that part (3) of this exclusion
          shall not apply to any Claim for an Employment Practices Wrongful Act, Personal Injury
          Wrongful Act, or Third Party Wrongful Act;                                         ·

E.        for any actual or alleged violation by any Insured of the Employee Retirement Income Security Act of
          1974, the National Labor Relations Act, the Worker Adjustment and Retraining Notification Act, the
          Consolidated Omnibus Budget Reconciliation Act of 1985, the Occupational Safety and Health Act or
          any rules or regulations promulgated under these acts or any similar provisions of any federal, state,
          local or foreign law, except a Claim alleging retaliation for the exercise of any rights under such laws;

F.        for any Wrongful Act of any Insured Persons in their respective capacity as a director, officer,
          trustee, regent, governor, member of the Board of Managers, or equivalent position of an entity other
          than the Organization, any Subsidiary, or Outside Entity;

G.        based upon, arising out of, relating to, directly or indirectly resulting from or inconsequence of, or in
          any way involving actual or alleged seepage, pollution, radiation, emission, contamination or irritant
          of any kind, including but not limited to srnoke, vapor, dust, fibers, mold, spores, fungi, germs, soot,
          fumes, acids, alkalis, asbestos, chemicals or waste of any kind, provided, however, this exclusion
          shall not apply to coverage provided under Insuring Agreement lA; ·

H.        by, or for the benefit of, or at the behest of the Organization or any Subsidiary or any entity which
          controls, is controlled by, or is under common control with the Organization or any Subsidiary, or
          any person or entity which succeeds to _the interests of the Organization or any Subsidiary,
          provided, however, this exclusion shall not apply to any Claim brought by the receiver, conservator,
          liquidator, trustee, rehabilitator, examiner or similar official of the Organization, if any, in the event of
          Finilncial Insolvency;

I.        for any actual or alleged breach by the Organization or any Subsidiary of an express or implied
          contract, except lor employment related obligations which would have attached absent such contract
          or agreement;

J.        other than Costs of Defense:

            (1)    lor any obligation of the Organization or any Subsidiary, as a result of a Claim, seeking
                   relief or redress in any form other than money damages, including but not limited to any
                   obligations of the Organization or any Subsidiary to modify any building or property; or




     0161 00-G (01/09)                                      6
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 29 of 46 PageID #: 33




          (2)   for any obligation of the Organization or any Subsidiary to pay compensation earned by
                any Insured Person in the course of employment, but not paid by the Organization or any
                Subsidiary, including any unpaid salary, bonus, wages, severance pay, retirement
                benefits, vacation days or sick days, provided, however, this exclusion shall not apply to
                front pay and back pay; or

          (3)   for any actual or alleged violation by any Insured of the Fair Labor Standards Act or any
                similar state or local law, provided, however, this shall not apply to the Equal Pay Act.
                Costs of Defense provided pursuant to this section, ~-(3), shall be subject to the FLSA
                Defense Sublirnit of Liability stated in Item 3(d) of the Declarations, if any;·

 K.     for any obligations under a worker's compensation, disability benefits, insurance benefits or
        unemployment compensation law, or any similar law; provided, however this exclusion shall not
        apply to a Claim for an Employment Practices Wrongful Act involving retaliation with regard to
        benefits paid or payable;

 L      for the performance of or failure to perform psychological, counseling, financial counseling/advisory,
        legal (except Employed Lawyer Legal Services), arbitration, insurance or investment advisory
        services or referrals, if brought by or on behalf of any individual and/or entity for whom such services
        were, now are, or shall be performed;

 M.     based upon, arising out of, relating to, directly or indirectly resulting from or in consequence of, or in
        any way involving infringement of any patent or misappropriation of trade secrets, provided, however,
        this exclusion shall not apply to copyright or trademark infringement;

With respect to this section of the Policy, no fact pertaining to or conduct by any Insured Person shall be
imputed to any other Insured Person; and only facts pertaining to or conduct by any past, present, or
future Executive Director, President, or Chairman of the Organization shall be imputed to the
Organization or any Subsidiary to determine if coverage is available.

Section V. Limits of Liability and Retention

A.     The Insurer shall be liable to pay one hundred percent (1 DO%) of Loss in excess of the Retention
       stated in Item 4 of the Declarations. The Insurer's maximum Limit of Liability for the aggregate
       amount of Loss resulting from all Claims deemed to have been made in a Policy Year shall be
       shown in Item 3 of the Declarations.

B.     One Retention shall apply to each and every Claim. More than one Claim involving the same
       Wrongful Act or Related Wrongful Acts of one or more Insureds shall be considered a single
       Claim, and only one Retention shall be applicable to such single Claim. All such Claims,
       constituting a single Claim, shall be deemed to have been made on the earlier of the following d_ates:
       (1) the earliest date on which any such Claim was first made; or (2) the earliest date on which any
       such Wrongful Act or Related Wrongful Act was reported under this Policy or any other policy
       providing similar coverage.

C.     Costs of Defense incurred by the Insurer shall be in addition to the Limit of Liability, and such
       Costs of Defense shall not be subject to the Retention amount. If Costs of Defense are incurred
       by the Insured with the Insurer's consent, such Costs of Defense shall be considered Loss and
       thus subject to the Limit of Liability and Retention.

D.     With respect to all Claims deemed to have been made in a Policy Year, should the Limit of Liability
       be exhausted by payment of Loss resulting from one or more of such Claims, the Insurer's duty to
       defend shall cease and any and all obligations of the Insurer hereunder shall be deemed to be
       completely fulfilled and extinguished and the Insurer shall have no further obligations.




  016100-G (01/09)                                       7
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 30 of 46 PageID #: 34




 E.      For the purposes of the application of the Retention, Loss applicable to Insuring Agreement I.B.
         includes that for which indemnification is legally permissible, regardless of whether actual
         indemnification is granted. The certificate of incorporation, charter or other organizational document
         of the Organization, including by-laws and resolutions, shall be deemed to require indemnification
         and advancement of Loss to the Insured Persons to the fullest extent permitted by law.

Section VI. Costs of Defense and Settlements

 A.      The Insureds shall not incur Costs of Defense, or admit liability, offer to settle, or agree to any
         settlement in connection with any Claim without the express written consent of the Insurer, which
         consent shall not be unreasonably withheld. The Insureds shall provide the Insurer with full
         cooperation and all information and particulars it may reasonably request in order to reach a decision
         as to such consent. Any Loss resulting from any admission of liability, agreement to settle, or Costs
         of Defense incurred prior to the Insurer's consent shall not be covered hereunder.

 B.      The Insurer has the right to investigate and settle any Claim as it deems expedient If the Insurer
         recommends a settlement and the Insured refuses to consent thereto, the Insurer's liability for such
         Claim is limited to the amount in excess of the Retention, which the Insurer would have contributed
         had the Insured consented to the settlement, the Costs of Defense covered by the Policy and
         incurred prior to the date of such refusal to settle, and seventy percent (70%) of any additional
         covered Loss, including Costs of Defense, incurred subsequent to such refusal and subject to the
         Limit of Liability.

         If the Insured refuses to consent to a settlement as contemplated above, Costs of Defense shall be
         subject to the Retention.

Section VII. Notice of Claim

A.       The Insureds shall, as a condition precedent of their rights under this Policy, give the Insurer notice
         in writing of any Claim made during the Policy Period. Such notice shall be given as soon as
         practicable after the date the President, Executive Director, Chief Financial Officer, General Counsel,
         or person with equivalent responsibility has knowledge of the Claim, and in no event later than ninety
         (90) days after the end of the Policy Year.

B.       If during the Policy Period or Discovery Period, any Insured f1rst becomes aware of a specific
         Wrongful Act and gives notice to the Insurer of: (1) the specific Wrongful Act; (2) the injury or
         damage which has or may result therefrom; and (3) the· circumstances by which the Insured first
         became aware thereof; then any Claim aris·1ng out of such Wrongful Act which is subsequently
         made against the Insured shall be deemed to have been made at the time the Insurer received
         such written notice from the Insured.

C.      In addition to furnishing the notice as provided in Section· VII A or B, the Insured shall, as soon as
        practicable, provide the Insurer with copies of reports, investigations, pleadings and other
        documents in connection therewith, and shall provide all information, assistance and cooperation
        which the Insurer reasonably requests and do nothing to prejudice the Insurer's position or its
        potential or actual rights of recovery.

D.      Notice to the Insurer as provided in Section VII A or B shall be ernailed to ELDCiaims@gaig.com
        or mailed to GREAT AMERICAN INSURANCE GROUP, EXECUTIVE LIAB.ILITY DIVISION,
        CLAIMS DEPARTMENT, P.O. BOX 66943, CHICAGO, IL 60666.




      016100-G (01/09)                                    8
      Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 31 of 46 PageID #: 35




Section VIII. Coverage Extensions

 A.      Spousal/Domestic Partner Provision

         The coverage provided by this Policy shall also apply to the lawful spouse or "Domestic Partner" of
         any Insured Person, but only for Claims arising out of any actual or alleged Wrongful Acts of any
         Insured Person. The term "Domestic Partner'' shall mean any natural person qualifying as a
         domestic partner under the provisions of any applicable federal, state or local law.

 B.      Worldwide Provision

         The coverage provided under this Policy shall apply worldwide. The term Insured Persons is
         deemed to include individuals who serve in equivalent positions in foreign Subsidiaries.

 C.      Estates and Legal Representatives

        The coverage provided by this Policy shall also apply to the estates, heirs, legal representatives, or
        assigns of any Insured Persons in the event of their death, incapacity or bankruptcy, but only for
        Claims arising out of any actual or alleged Wrongful Acts of any Insured Persons.

 D.     Donor Data Loss Crisis Fund

        The Insurer shall, subject to prior written consent, reimburse the Organization reasonable expenses
        incurred to hire an image consulting company for the purpose of reducing damage to reputation
        suffered by the Organization or any Subsidiary arising from donor information that is lost or stolen
        during the Policy Period and reported to the Insurer pursuant to the terms of this Policy, not to
        exceed the 6or10r Data Loss Crisis Fund Sublimit of Liability stated in Item 3(b) of the Declarations, if
        any. No Retention shall apply to this coverage extension.

Section IX. General Conditions

A.      Cancellation or Non-Renewal

          (1)   This Policy may be cancelled by the Organization at any time by written notice to the
                Insurer. In the event the Organization cancels this Policy for reasons other than the
                downgrade of the Insurer's rating by AM. Best, the Insurer shall retain the customary
                short rate portion of the premium. However, if the Organization cancels the Policy due to
                a downgrade of the Insurer's rating to below [A-] by A.M. Best, the Insurer shall refund
                any unearned premium on a pro rata basis. Payment of any unearned premium by the
                Insurer shall not be a condition precedent of the effectiveness of cancellation but such
                payment shall be made as soon as practicable.

          (2)   This Policy will only be cancelled by the Insurer if the Organization does not pay the
                premium when due.

          (3) . If the Insurer elects not to r!ln<lw this Policy, the Insurer shall provid<l the Organization
                with at least sixty (60) days advance notice thereof.




  016100-G (01/09)                                      9
     Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 32 of 46 PageID #: 36




B.      Proposal Form

        It is agreed the particulars and statements contained in Proposal Forms submitted to the Insurer
        (and any material submitted therewith) are the representations of the Insured and are to be
        considered as incorporated in and constituting part of this Policy. It is also agreed this Policy is
        issued in reliance upon the truth of such representations. However, coverage shall not be excluded
        as a result of any untrue statement in the Proposal Form, except:

          (1)   as to any Insured Person mal<ing such untrue statement or having knowledge of its
                falsity; or

          (2)   as to the Organization and any Subsidiary, if the person(s) who signed the Proposal
                Form(s) for this coverage or any Insured Person who is or was a past, present or future
                Chief Financial Officer, President, or Executive Director of the Organization made such
                untrue statement or had knowledge of its falsity.

        In no event shall Insuring Agreement I.A. of this Policy be rescinded by the Insurer.

C.     Outside Entity Provision

       In the event a Claim is made against any Insured Persons arising out of their service as a director,
       officer, trustee, regent, governor, oc member of the Board of Managers of an Outside Entity,
       coverage as may be afforded under this Policy shall be excess of any indemnification provided by
       the Outside Entity and any insurance provided to the Outside Entity which covers its directors,
       trustees, officers, regents, governors, member of the Board of Managers, or natural person general
       partners.

       In the event Great American Insurance Group provides Directors' and Officers' Liability Insurance for
       the Outside Entity, all Loss incurred from all Claims submitted under this Policy and the Outside
       Entity's Policy (hereinafter referred to as Respective Policy(ies)), arising out of Related Wrongful
       Acts, shall be considered a single Loss and the maximum annual aggregate Limit of Liability shall not
       exceed, under the Respective Policies, the higher Limit of Liability between the Respective Policies,
       such Limit of Liability being part of, and not in addition to, the Limits of Liability of the Respective
       Policies previously referenced.

D.     Order of Payments

       In the event of Loss arising from a covered Claim for which payment is due under the provisions of this
       Policy, the Insurer shall first, pay Loss for which coverage is provided under Insuring Agreement I.A. of
       this Policy; and thereafter with respect to whatever remaining amount of the Limit of Liability is available
       after such payment, pay such other Loss for which coverage is provided under any other applicable
       Insuring Agreements in Section I of this Policy.

E.     Merger or Acquisition

       If, during the Policy Period, the Organization acquires the assets of another entity, by merger or
       otherwise, and the acquired assets of such other entity exceed thirty-five percent (35%) of the assets
       of the Organization as of the inception date of the Policy, written notice thereof shall be given to the
       Insurer as soon as practicable, but in no event later than ninety (90) days from the effective date of
       the transaction, together with such information as the Insurer may request. Premium adjustment
       and coverage revisions shall be effected as may be required by the Insurer.




 016100-G (01/09)                                        10
      Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 33 of 46 PageID #: 37




 F.       Conversion to Run-Off Coverage

          If prior to the end of the Policy Period, the Organization merges into another organization and the
          Organization is not the surviving entity, another organization or person acquires the right to elect or
          appoint more than fifty percent (50%) of the Board of Directors or other governing body of the
          Organization, or the Organization ceases to qualify as a not-for-profit organization under any
          federal, provincial and territorial legislation and/or the Internal Revenue Code (such events
          hereinafter referred to as Transaction), then:

             (1)   the Organization must give written notice of such Transaction to the Insurer within thirty
                   (30) days after the effective date of such Transaction, and provide the Insurer with such
                   information as the Insurer may deem necessary; and

            (2)    this Policy, including the Discovery Period if elected, shall apply, but only with respect to
                   any Wrongful Act committed prior to the effective date of such Transaction.

G.        Action Against the Insurer

            (1)    No action shall be taken against the Insurer unless, as a condition precedent thereto,
                   there shall have been full compliance with all the terms of this Policy, and until the
                   Insured's obligation to "pay shall have been finally determined by an adjudication against
                   the Insured or by written agreement of the Insured, those filing the claim, and the Insurer.

            (2)    No person or organization shall have any right under this Policy to join the Insurer as a
                   party to any Claim against any Insured nor shall the Insurer be impleaded by any
                   Insured or their legal representative in any such Claim.

H.        Subrogation

          In the event of payment under this Policy, the Insurer shall be subrogated to all the Insureds' rights
          of recovery. The Insureds shall do everything necessary to secure such rights, including the
          execution of such documents necessary to enable the Insurer to effectively bring suit in the name of
          any Insured. In no event, however, shall the Insurer exercise its rights to subrogation against an
          Insured Person under this Policy unless, such Insured Person:

            (1)    has been convicted of a deliberate criminal act, or

            (2)    has been determined by a final adjudication adverse to the Insured Person to have
                   committed a deliberate fraudulent act, or to have obtained any profit, advantage or
                   remuneration to which such Insured Person was not legally entitled.

          In the .event the Insurer shall for any reason pay indemnifiable Loss on behalf of an Insured
          Person, the Insurer shall have the contractual right hereunder to recover from the Organization or
          any Subsidiary the amount of such Loss equal to the amount of the Retention not satisfied by the
          Organization or any Subsidiary and shall be subrogated to rights of the Insured Persons
          hereunder. ·

I.        Conformity to Law

          Any terms of this Policy which are in conflict with the terms of any applicable laws are hereby
          amended to conform to such laws.

J.        Assignment

          Assignment of interest under this Policy shall not bind the Insurer until its consent is endorsed
          hereon.




     016100-G (01/09)                                       11
 Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 34 of 46 PageID #: 38




K.    Representative of the insurer

      Great American Insurance Group, Executive Liability Division, Post Office Box 66943,
      Chicago, Illinois, 60666 shall act on behalf of the Insurer for all purposes including, but not limited
      to, the giving and receivi~g of all notices and correspondence.

L.    Organization Represents Insured

      By acceptance of this Policy, the Organization shall be designated to act on behalf of the Insureds
      for all purposes including, but not limited to, giving and receiving of all notices and correspondence,
      the cancellation or non-renewal of this Policy, the payment of premiums, and the receipt of any return
      premiums that may be due under this Policy.

M.    Entire Agreement

      By· acceptance of this Policy, the Insured and the Insurer agree that this Policy (including the
      Proposal Forms submitted to the Insurer and any materials submitted therewith) and any written
      endorsements attached hereto constitute the entire agreement between the parties.


In witness whereof the Insurer has caused this Policy to be signed by its President and Secretary and
countersigned, if required, on the Declarations page by a duly authorized agent of the Insurer.

                                GREAT AMERICAN INSURANCE COMPANY®




                    President                                           Secretary




 016100-G (01/09)                                    12
 Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 35 of 46 PageID #: 39



~~
GREAlJlMERJCAN
         INSURANCE GROUP

   Executive Liability Division                                                                                                Claims Department
   1450 American Lane, 8th Floor                                                                                             800.869.9965 Direct
   Schaumburg, IL 60173                                                                                                         513.864.3750 Fax
                                                                                                                      GreatAmericanlnsurance com
   P.O. Box 66943
   Chicago, IL 60666-0943



   January 25, 2018


   VIA EMAIL: vickey.benwood@comcast.net
   Benwood-McMechen Housing Authority
   c/o Vickey Battista, Executive Director
   2200 Marshall St.
   Benwood, WV 26031

   RE:        Insmer:        Great American Insurance Company
              Insured:       Benwood-McMechen Housing Authority
              Policy No.:    EPP9426315
              Policy Period: 03/10/17- 03/10/18
              Claim No.:     AXXXXXXXX
              Celise R. Roxby v. William Keith Redman, Jr., Cirstin Rae Redman, Robert Allen Skvarka,
              Benwood-McMechen Housing Authority, Bayer Heritage Federal Credit Union, Marshall
              County Commission, Hill Appraisals, LLC, Jody Hill, J&J, LLP, Thomas Young, Change,
              Inc. and Northern Panhandle HOME Consortium, Case No.: 17-C-247©

   Dear Ms. Battista:

   On behalf of Great American Insurance Company ("Great American"), I acknowledge receipt of
   correspondence dated January 24, 2018, from Luz Maysonet of Mercer Consumer, providing us with
   notice of the above captioned matter. After careful review, Great American respectfully denies
   coverage in this matter for the following reasons.

                                                              THE POLICY

   For the Policy Period 1 March 10, 2017 to March 10, 2018, Great American provides insurance to
   Benwood-McMechen Housing Authority ("BMHA") pursuant to the terms, conditions, provisions
   of and endorsements to Nonprofit Solutions Policy Number EPP9426315 ("Policy"). The Policy
   provides coverage for Loss resulting from Claims, first made during the Policy Period, for
   Wrongful Acts by an Insured. The Policy sets forth a $500,000 aggregate Limit of Liability
   subject to a Retention of $2,500 under Insuring Agreements LB. and I. C. for all Claims. Further,
   Great American has the right and duty to defend any Claim to which this insurance applies.



   1   All words in bold print represent terms defined in the Policy.

                                                                                                                                          PLAINTIFF'S
                                                                                                                                            EXHIBIT
                         Great American Insurance Company I American Empire Group I Mid-Con~nent Group I Republic Indemnity Group
                                                                                                                                                   B
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 36 of 46 PageID #: 40



      Vickey Battista
      January 25, 2018
      Page 2 of3


                                                   FACT SUMMARY

  Based on the materials submitted, we note that Celise Roxby, by and through her attorneys, sent a
  Notice of Violation letter dated December 8, 2017, to William Keith Redman, Jr., Cirstin Rae
  Redman, Robert Allen S!cvarka, Bayer Heritage Federal Credit Union, Marshall County
  Commission, Hill Appraisals, LLC, J&J, LLP, Change, Inc., Northern Panhandle HOME
  Consortium, and BMHA (collectively referred to herein as "Respondents"). Ms. Roxby alleges
  there were misrepresentations and omissions made by the Respondents regarding her purchase of
  the prope1iy located at 445 Main Street, Benwood, WV 26031 ("subject property). Ms. Roxby
  claims. the horne inspector hired by BMHA, failed to note significant structural, electrical,
  plumbing, and ventilation deficiencies in the horne. Ms. Roxby further alleges that she has spent
  approximately $5,000 to repair her horne and estimates an additional $30,000 is needed to meet
  minimum federal quality standards. As a result, Ms. Roxby seeks a Cure Offer from the
  Respondents to repair the damage to her horne.

  Additionally, on or about January 17, 2018, Ms. Roxby filed an Amended Cornplainf in the Circuit
  Court of Marshall County, West Virginia against William Keith Redrnai:( Jr., Cirstin Rae Redman,
  Robert Allen S!cvarka, Bayer Heritage Federal Credit Union, Marshall County Commission, Hill
  Appraisals, LLC, Jody Hill, J&J, LLP, Thomas Young, Change, Inc. Northern Panhandle HOME
  Consortium, and BMHA (collectively referred to herein as "Defendants"). Ms. Roxby again alleges
  there were misrepresentation and omissions made by the Defendants, which resulted in property
  damage and seepage to the subject property. As a result, Ms. Roxby seeks damages, attorneys fees,
  and costs. We reference the allegations for purposes of our coverage analysis only, and do not
  intend to imply any merit to them. ·

                                              COVERAGE ANALYSIS

  Initially, coverage is not available to William Keith Redman, Jr., Cirstin Rae Redman, Robert Allen
  S]cvarka, Bayer Heritage Federal Credit Union, Marshall County Commission, Hill Appraisals, LLC,
  Jody Hill, J&J, LLP, Thomas Young, Change, Inc., or Northern Panhandle HOME Consortium, as
  they are not considered Insureds under the Policy.

  Pursuant to Section V.B. ofthe Policy, we consider the Notice of Violation letter and Amended
  Complaint a single Claim first made on December 8, 2017 (the approximate date of receipt of the
  Notice of Violation letter), as they involve the same Wrongful Acts or Related Wrongful Acts.

  While this matter constitutes a Claim against BMHA, coverage is not available for the following
  reason.

  Specifically, we direct your attention to Sections N.D. and N.G of the Policy, which state in
  pertinent part:

                      This Policy does not apply to any Claim made against any Insured:

  2
      We reference the Amended Complaint as it is the operative pleading at this time.
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 37 of 46 PageID #: 41



  Vickey Battista
  January 25,2018
  Page 3 of3


                 D.      based upon, arising out of, relating to, directly or indirectly resulting
                         from or in consequence of, or in any way involving: (1) bodily
                         injury, siclmess, disease or death of any person, assault or battery;
                         (2) damage to or destruction of any tangible propertv or the loss of
                         use o(anv tangible property; or (3) humiliation, mental anguish, or
                         emotional distress;[ ... ]]

                 G.      based upon, arising out of, relating to, directly or indirectly resulting
                         from or inconsequence of, or in any way involving actual or alleged
                         seepage, pollution, radiation, emission, contamination or irritant of
                         any kind, including but not limited to smoke, vapor, dust, fibers,
                         mold, spores, fungi, germs, soot, fumes, acids, alkalis, asbestos,
                         chemicals or waste of any kind,[ ... ] (emphasis added)

  Ms·. Roxby's allegations are based upon, arise out and at the very least involve property damage
  and/or seepage. Accordingly, the foregoing sections ofthe Policy exclude coverage for this matter.
  Therefore, Great American will not provide a defense or indemnity to BMHA in this matter.

  Our declination of coverage in this matter is based upon the information provided to date. As such,
  Great American is not waiving its rights under the Policy to raise additional issues of coverage
  under the Policy. If any Insured believes we improperly denied coverage, we ask the Insured to
  contact Great American immediately with any additional information it would like Great American
  to consider.

  Please do not hesitate to contact me with any questions or concerns.

  Very truly yours,
  GREAT AMERICAN INSURANCE COMPANY


  /Jyp~
 Daniel P. Evans
 Senior Claims Attorney
 Executive Liability Division
 dpevans@gaig.com
 (312)385-4257

 DPE/sah

 cc:     Luz Maysonet I Mercer Consumer I luz.maysonet@mercer.corn
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 38 of 46 PageID #: 42



~~.                 >
GREAJAMERICAN
           INSURANCE GROUP

     Executive Liability Division                                                                                                 Claims IJepartmenl
     1450 American Lane, 8° Floor                                                                                              . 800.869:9965 Direct
     SchaUiilburg, IL 60173                                                                                                        513.864.3750 Fax
                                                                                                                         GreatAmericanlnsurance.com
     P.O. Box 66943
     Chicago, IL 60666~943



     July 12, 2018


     Jonathan Turak
     Gold, Khourey & Turak, L.C.
     510 TomlinsonAveoue
     Moundsville, WV 26041

     RE:      Insurer:      Great American Insurance Company
              Insured:      Beowood-McMechen Ho1.1sing Allthority
              Policy No.:   EPP9426315
             Policy Period; 03/1 0/17 -:- 03/10/18
             Claim No.:     AXXXXXXXX
             Celise R. Roxby v. William Keith Redman Jr., Cirstin Rae Redman, Robert Allen Skvadw,
             Benwood-McMechen Housing Authority, Bayer Heritage Federal Credit Union, Marshall
             County Commisc;ion, Hill Appraisals, LLC, jody Hill, J&J, LLP, Thomas Young, Change,
             Inc. and Northern Panhandle HOME Consortium; Case No.: 17-C-247©

  Dear Mr. Turak:

  On behalf of Great American Insur(lnce Company, I formally acknowledge receipt of your prior
  correspondence, providing us with additional documentation. Please allow this to serve as our
  supplemental coverage analysis.

                                                               THE POLICY

 As you know, for the Policy Period 1 March 10, 2017 to March.IO, 2018, Great American
 provides insurance to Benwood-McMechen Housing Authority ("BMHA") pursuant to fue
 terms, conditions, provisions of and endorsements to Nonprofit Solutions Policy Nmnber
 EPP9426315 ("Policy'). The Policy provides coverage fat Loss resulting from Claims, first
 made during the Policy Perioc!, for Wrongful Acts by an Insured.· The Policy sets forth a
 $500,000 aggregate Limit of Liability subject to a Retention of $2,500 tmder Insuring
 Agreements lB. and LC. for all Claims. Further, Great American has the tight and duty to
 defend any Claim to which this ·insurance applies.



 1
     AU words in bold prin(represent terms defined in the Polley.


                     Great-Americari Insurance Company I American Empire Group J Mid-Continent Group I Republic IndemnitY Group              PLAINTIFF'S
                                                                                                                                         b     EXHIBIT
                                                                                                                                               c
                                                                                                                                        I -----"==---
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 39 of 46 PageID #: 43



  Mr. Turak
  July 12, 2018
  Page 2 of4


                                               FACT SUMMARY

  Based on the prior submitted materia]s, we note that Celise Roxby, by and through her attorneys,
  sent a Notice of Violation letter dated December 8, 2017, to William Keith Redman, Jr., Cirstin
  Rae Redman, Robert Allen Skvarka, Bayer Heritage Federal Credit Union, Marshall County
  Commission, Hill Appraisals, LLC, J&J, LLP, Change, Inc., Notthern Panhandle HOME
  Consortium, and BMHA (collectively referred to herein as "Respondents"). Ms. Roxby alleges
 there were misrepresentations at"'ld omissions made by the Respondents regarding her purchase of
 the property located at 445 Main Street, Benwood, WV 26031 ("subject property). Ms. Roxby
 claims the home inspector hired by BMHA, failed to note significant structural, electrical,
 plumbing, and ventilation deficiencies in the home, as well as, water intrusion into the interior of
 the horne, electrical system, and basement. Ms. Roxby further alleges that she has spent
 approximately $5,000 to repair her home and estimates an additional $30,000 is needed to meet
 minimum federal quality standards. As a result; Ms. R'()xby seeks a Cure Offer ii·om the .
 Respondents to repair the damage to her home.

 Additionally, on or about January 17, 2018, Ms. Roxby iiled an Amended Complaint' iu the
 Circuit Court of Marshall County, West Virginia against William Keith Redman, Jr., Cirstin Rae
 Redman, Robert Allen Skvarka, Bayer Heritage Federal Credit Union, Marshall County
 Commission, Hill Appraisals, LLC, Jody Hill, J&J, LLP, Thomas Young, Change, Inc. Northern
 Panhandle HOME Consortium, and BMHA (collectively referred to herein as "Defendants"). Ms.
 Roxby agaiu alleges there were misrepresentation and omissions made by the Defendants, which
 resulted in property dan1age and seepage to the subject property. As a result, Ms. Roxby seeks
 damages, attorneys fees, and costs. We reference the allegations for purposes of our coverage
 analysis only, and do not intend to imply any merit to them.

                                          COVERAGE ANALYSIS

 This matter constitutes a Claim for which coverage is available to BMHA and Mr. Skvarka,
 subject to the terms, cdnditions, exclusions and endorsements of the Policy.

 Initially, we direct your attention to Sections IV.A., IV.D., and IV.G., which states in pertiuent
 part:

         This Policy does not apply to any Claim made agaiust any Insured:

                  A.      brought about or contributed to by: (1) any Insured gaining aoy
                          profit, advantage or remuneration to which they were not legally
                          entitled; or (2) the deliberate fraudulent or crimiual acts of any
                          Insured; however, this exclusion shall not apply unless it is finally
                          adjudicated such conduct in fact ocGurred, nor shall it apply to
                          coverage provided under Insuring Agreement I. B.;


2
  We referenCe the Amended Complaint as it is the operative pleading at this time. Also, the Ame:nde-d Complaint
you submitted on March 27, 2018, is .identical to the Amended Complaint that was previously submitted.
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 40 of 46 PageID #: 44



   Mr. Turak
   July 12,2018
   Page3 of4

                  D.     bas~d upon, ansmg out of, relating to, ·directly or indirectly
                         resulting from or in consequence of, or in any way involving: (1)
                         bodily injury,. sickness, dis.ease or death of any person, assault or
                         battery; (2) damage to or destruction of any tangible property or
                         the loss of use of any tangible property; or (3) humiliation, mental
                         anguish, or emotional distress;[ ... ]

                  G.     based upon, ;ouising out of, relating to, directly or indirectly
                         resulting from or inconsequence of, or in any way involving actual
                         or alleged seepage, pollution, radiation, emission, contamination or
                         iJTitant of any kind, including but not limited to smoke, vapor,
                         dust, fibers, mold, spores; fungi, germs, SDot, fumes, acids, alkalis,
                         asbestos, chemicals or waste of any kind,[ ... ]

  The above allegations could be construed to include at the very least, allegations of, fraud,
  property damage, and seepage. Therefore, coverage for this matter may be limited or excluded ·
  by !he foregoing sections of the Policy.

  Great American has consented to the appointment of Thomas Steele of Steele Law Office, as
  defense counsel for BMHA and Mr. Skvarka: The finn's address is 360 Lee Avenue,
  Clarksburg, WV 26301. Please feel free to contact Mr. Steele at (304)624-4004, or me witb any
  questi!ms concerning the defense ofthis matter.

  We direct your attention to Section VI.A. of the Policy, which states:

         The Insureds shall not incur Costs of Defense, or admit liability, offer to settle,
         or agree to any settlement in connection with any Claim without the express
         written consent oftheinsnrer, which consent shall not be urueasonably witbheld.
         The Insureds shall provide the Insurer with full cooperation and all information
         and particulars it may reasonably request in order to allow the Insu~er to reach a
         decision as tD such consent. Any LosS resulting from any admission of liability,
         agreement to settle, or Costs o{iJefense incurred prior to the Insurer's consent
         shall not be .covered hereunder.                                            ·

 We furtber call your attention to Section Vl.B. oftbePolicy, which states:

        The Insurer has the right to investigate and settle any Claim as it deems
        expedient. If thB Insurer reconunends a settlement and the Insured refuses to
        consent thereto, the Insurer's liability for such Claim is limited to the amount in
        excess of the Retention, which the Insurer would have contributed had the
        Insured consented to the settleroBnt, the Costs of Defe11se ·covered by the Policy
        and incuJTed prior to the date of such refusal to settle, and seventy percent (70%)
        of any additional covered Loss; including Costs of Defense, incUJTed subsequent
        to such refusal and subject to the Limit of Liability.
Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 41 of 46 PageID #: 45
                                                                       _;::-




  1vfr. Turak
  July 12, 2018
  Page 4 of4

          If the Insured refuses to consent to a settlement as contemplated above, Costs of
          Defense shall be subject to the Retention.

  In the event Great American recommends a settlement in this matter, we will :fi.uiher explain the
  provisions of the foregoing section ofthe Policy at that time.

  Finally, pursuant to Section IV.B. of the Policy, please forward a copy of any correspondence
  received from any other carrier in response to notice of this matter. ·

  At this time, Great American is handling this matteT under a full reservation of rights, including
  the right to raise additional Policy terms, conditions and exclusions upon receipt of additional
  information and as this matter progresses.

 Please do not hesit;tte to contact me should you have any questions or concerns regarcling this
 matter.

 Very truly yours,
 GREAT AMERICAN INSURANCE COMPANY


 /JJ)f~
 Daniel P. Evans
 Senior Claims Attorney
 Executive Liability Division
 dpevans@gaig.com
 (312)385-4257
               Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 42 of 46 PageID #: 46




                 feb.   cg~s2!o~(l18~'q'}A\\1028-JPB      Document 2 Filed 02/09/18 Page 2 of 6                   lf/6\9r,Jij #:   ~fi   2

                ''
       i
                                                                       ,.,._'




                                 lN THE ClRC'OIT COURT OF,~H:ML COUNTY, WEST VIRGINIA
                                                        .... ~: . . : ': :r'~ ,._11....n. .   .)

                         Celise R Roxby,

                                           Plaintiff,                                   ·,
                                                         vs.
                                                                              : Civil ActionNo. I 7-C-247(C}
                        William K~ith Redtnmt, Jr., Cirstin Rae Redman,
                        Robert Allen Skvarka, 13enwood-McMe.chen Housing
                        Autho.rity, Ba~r Heritage Fedeml Credit Union,
                        Marshall County Commission, Hill Appraisals, LLC, :
                        Jody Hlll, J & J, LLP, Thamas Yormg, Change, Ina. and :
                        Northern Panhandle HOME Consortinm ,
                                                                                                                                                  I
                                          Defendants.                                                                                             II
                                                               AMENDED COMPLAINT

                                 1.       Celise R Roxby allege~ that misrepxesenta:lious and omiosions wexe made either

                        negligently, reoklessly or intentionally, upon which she reasonably relied, to her detriment

                        regarding her conirac! to pmchase of 445 Main Street,        B~n.wood,     WV 26031 by Defendants,

                        WJllia!l;lKeithRedtnan, Jr. anil/or Cltstin Rae Redman, regru:ilin.gthe condition of the ptetnises,

                        including but not limited to the foundation petmitting signiJlcant intrusion of water into the

           (            basement, the deteriorated condition of the gutters and down spouts whi~h permit air and water

                        intrusion into the interio:,:, water inb·usion into the interior electrical syst<:>m, that many electrical
  !j
  ;                     outlets were m:issing cover plates which were obscUred from vision, that many e!e~iJ:ical outlet~
. i

                        w<:>re inoperable, tbut wate~: l'Uilofffrom the gas heat would drain onto the basement floor, that the

                        dryer vent ranh1to the basement instead of outside, that the stove needed replaced, that the

                        flooring under the stove needed replaced, no smoke detectors in 2 tlpstairs rooms, a broken
                                                                                                                                              ! .
                        smoke detector in the dining room, missing heat vent in kitchen, hole in 2!"' floor bathroom floor

                        covered with loose boards at time of tour <>fhome, lealdug hose lin.~ und.er bathroom sinks, that

                        the bathroom light cover would 'b" removed by the time of the "losing, fuat 3 additionlll mterior 1-111!!!~~~~~­
                                                                                                                             PLAINTIFF'S.
                                                                                                                               EXHIBIT
                                                                                                                                             7J
    Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 43 of 46 PageID #: 47




      Feb.   O);tsq(/:j:gl8~1Q-6l\MJ28-JPB       Document 2 Filed 02/09/18 Page 3 of 6 fjl~gF!9l)#:                    4'7 3
      ''




               !Uld. one exterior light covers would be removed by the time of tho closing, thata door tu an

               ups!alrs room would beremovcd by the time oftl)_e closing,

                       2.        C<lJJse R. Roxby 111leges tiu<t misrepresentation~ iltld omissiMs W<>ra.m~de, either

               negligently, recklessly or intentionruly, upon which she teasol!ab]y relied, to her demment

              tega~d.\ug servio~B concerning her real      estate !oars for her puroh~s" o£ 445 Main Street,

              Benwood, WV 26031 in :violation of the specJa.l duty owed to her and special relationship

              between h<>t alJd the gov<>rnrnental and qnasi-gov~rnmenW Defendants herein, or their agents.

                      3.        Celise R. Roxby illeges that misrepresentations and omissions were made, either
(             negligently, reck:le,qsly m: iut;;:ntlonally, upon which she reasonably r.e1ied, to her detJ:im.ent

              regm:dil!g seJ:Viae~ crmcer.oing her real estate loans for her purGbi!Se of445 Main Street,

              Benwo~d.      WV 26031 in violation of the general duties owed to her by Defendants regarding the

              conveyance ofthe property, ihe property appraisal, the property·inspectioQ. ~nd processing of1he

              loans and also in violation of West VirglnlaCode, §46A"6-102(7) 'Vufaix methods of

             . competition and unfair or deceptive acts or practices" including but not limited to, any one or

              ru.ore of the following:
(                     (D) Usine; deceptive represetrtaticm• at designations ofgeogtaphio origin in connection
                    · with gooda or serv]ces; ·

                     (E) Regrs>senting that goo<i•·or services have sponsorship, approval, chamcterlstios,
                     ingredients, uses, he.n~tits or q:u~nlities that t~oy do not have or that a person na< a
                     sponsorship, approval, status. affiliation or cowootiort that h$ does not have;~ ..

                     (G) Representing that goods or services are oh:pmticularstondanl q:u'!lJ:tyor orade, or !hat
                     goods are of n purticular style 01' model if they @te Qf another; ..,

                      (l} Adyortising goods or sol'ViCI)S with intent notto sell them !Iii adyertlsed; ...

                     (1) Engaging in M)l other conduct which similarly creates a likelihood of confusion or of
                     misunderstandinB;

                      (M) 'l11e act useoremvloymenthy..JU!Y,.verso~ gfqnydeceptiordraud, false pretense, :fulse
                      prmilise onnisrepre,.n1ation. or the concealment. suppression ot !l:tJJ:ission of any material
          Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 44 of 46 PageID #: 48




            F1 b. CW-s\l~Sl-84f:liW®P28-JPB Document 2 Filed 02/09/18 Page 4 of 6 IN91.91'J~ #:                             4ll3 4


     ·.

                         faot with lntC!lt that others tely UpQn such conoenlment. sanpre.•#on or omission, in
                         connection with ~1o sale or advettl!;ernent of •PY goods or s.:vioos, whether or not MY
                         person has in fact boon misled, deqeived or domaged tl1exoJ>y;    ·

                         (N) Advertising, prlrrting, disnlaying. publishing, distributing or broadoastjng, or ~alJSing
                         to be advertised, pdnted, display~d, published, dlstribuled or broadcast in all)' mmmeJ', ll!l)!
                         statement or repre;entation with rogard to the sale of goods or tho e:xle!>slon of consumer
                         credlt1nolndfngthe ;atos,,tcnus or condflions for tho sale of such goods or the exteJWiotl of ·
                         suoh oredit. which is f)dse, misleading or deceptive 01' which omits to state material
                         inful'mlll:ion which is neoeilS•rv to make tho st~tements !'horein not false, misleading or
                         d•CtJotivo... (Underline emphasis added).                                         ·

                         William. Keith Redman, It. and Cirstin Rae Redman who declined to clmtn a certi:lied mall

                 Notice of Violation lett<::t"datcd December 8, 2017, sent to each oftllem may :tnal<e a Cure Offli'r

      (          pillsuant to West Vlt¢nla Cod,\1 §46A-6-106(o)with:in ten (11)) days from fueir receipt of this

                 Amended Complaint.

                        4.       On January 22, 2016, Cclise R, Roxby purchased 445 Main Street, Benwood, West


I'               Virginia for $ss;ooo.oo ftorn WllllamKeithRedman, Jr. and Chstin Rae Redman.

                        5.       Celise R. Roxhy obtained a !O<Ul for the purchase of 44S Main Streo:t; Benwood,
                                                                                                                                     I

                 West Vltginla for $7,533.16 negligently tinancetl hy the Marshall Counjy Comn:rission with

                 assistance from Robert Allen Skvarka, Bcnweed-MoMechen Housing Authorijy, Northern
                                                                                                                                     I
                                                                                                                                     i
                                                                                                                                     !
                Panhandle HOME Consortium and· Chang~, Incorporated via the Marshall County HOME
     (
                Program and a conventional loan fot $49,500.00 negligently :financed by Bayer Beritage Federal
                                                                                                                                     I
                 Credit Union.
                                                                                                                                     I
                        6.       Robert Allen Skvarka inspected the home as required by iederal guideli:ues imd

                r<:lgulations associ.ated with thy HOME Program, Le. 24 CAR92.254(e)(2), on December 17,

                2015, and either negligently, recklesaJ.y· 01' l,ntentionally fa.i)ed to note ueficienoie~ In electrioul,

                plumbing, vemilationf.heat, floor condition, smoke detectors, sec1.1rljy, basement handrail,
                                                                            '     .

                basement foundation, otnl.ctural integrity, basement water intrusion, defective down spouts,

                teJ'Inite damage aff!lnting structural integrity, termite infestation and seweJ: gas odor. Despite the
          Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 45 of 46 PageID #: 49




            Feb,   C¥,IsMS181f:~!j)p28-JPB                Document 2 Filed 02/09/18 Page 5 of 6 lfl&-.9fl}ij #: :jl9 5

            "
-i   .,



                   . deficiencies Robert Allen Skvarklreithet negligently, recklessly or intentionally passed the home

                    as meeting federal guaHtyMandards as soc fOlth ix< 24 CAR92.25l(c)(3) r~qulring the home to IJe

                    "deoeut, safe, sooitary and in good repair" and that it "meets aU applicable state and local housing

                    quality standards and codel'equiremeuts.''

                            7,       Benwood-McMechen Housiull A11thority, NarthemPanhandle HOME

                    Consortium, MllT~ha)I Com1ty Commission and Change, Incorporatcdneglig<lntly selected Rob<\tt

                   Allen Sk:varka as ihelx a!ll'nt t<Y do the federally mandated inspection.

                            8.      J & J, LLP, doing business as Harvey Goodman :Realtor, by its agent, Tho.mas
      (            '{oung, either negligently, recklessly odntentiona,Uy'<!dvlsed C:elise R. Roxby that an independent

                   home il!llpection wa$ not lJe~Jded due to the f~derally mandated inspection and appraisal.

                            9.     Hill Apprai~als, LLC, by its agent, Jody J. Hill, in theDeoember 9, 2{)15, appraisal

                   for the Baye~ Heritage Fedetal O:edit Union loan to Celise R. Roxby either negligentLy, recklessly

                   or intentionally stated tbat !here were no "physical deficiencies or adverse conditions that may

                   aftect the li'<ability,   so~mdness,   or sfructuralintegrity of the property"; but also stated "a.ppralser

                   notes at the time ofhis inspection. of the subject the obvious infestation of pests, dampness or
     (             settlement;"

                            ~0.     Bayer Reti!'lge Federal Credit Union either negligently, recklessly or intentionally

                   advi~ed Celi~;e R. Roltby that M       independent home inspection was not needed due to the federally

                   mandated inspection and appraisal and eifuer negligently, xeoldessly or intentionally closed the-

                   loan to Celise R ·Rox)ly when it had infmmation from 1be apprirlsal that there was obvAo~s

                   infestation offl1e l:lome.

                           11.     Defendants combined their property, money, effects, skill, and knowledge via

                   e1<.press or implied contmcts cre~ting ajomt ventw:e for:t,Jrofit relating to the purchase of 445
    Case 5:18-cv-00171-JPB Document 1-1 Filed 10/11/18 Page 46 of 46 PageID #: 50




      Feb. CW.s\l(tiSI-8'P.~11fMJ28-JPB Document 2 Filed 02/09/18 Page 6 of 6 lllijt,9f}§"ll#:                   19 6.
     _.~·




             Main Street, Bcnweed, West Viq;inia by Celise R Roxby.
                     1:2, Due to the Dofendants eith<:>megligerrt, reckless or int<:>ntionaL actloos In vioM!ou. of -

             duties owed to Celi$e R. Roxby, b:r(l~ch of contracts, statutory unfair or deceptive acts or

            p!'!Wtices, .frillldu.Nmt inducem.$nt; co=on law fhmd, and breach of implied wa.-rnnty of

            habitability or Etnoss, sheh>ll! incurred axpeuses of ajl_ptoxlmatelyfive (5) thousand dollars for

            tcpaim to the home and estimates an lldditional $30,000.00 is needed to meet mJ:oimum federal

            qualiJy staud'!Ids.

                    WHB~FO:RE, Plllintiffprays for an award ofcOJ!)pe.usatory damages, pll1ritive danluges,
(
            attorney fees, litigation expenses, interest and court costs agitinst the Dcfcn&iJl.t~, joiutlyand

            severally.

                   Plaintiff demands a trial by jw:y.




            Rom!ld Wm. Kasserman, Esqll)re (V{VSB #1958)
            Kas~<mua.u Law    Offices, PLLC
            94" 14"' Si;i:eet
(           Wheellng, WV 26003
            Telephone: (304) 218-2100
            Fax: (304)218-2102
